This court finds that it is shown by the record of the cause in the court of appeals that that court reversed the judgment of the court of common pleas for error of law in the charge, and because it is not supported, by sufficient evidence.
It is, therefore, ordered and adjudged by this court under Rule XIX of the Rules of Practice of this court that the judgment of the said court of appeals be, and the same is hereby, affirmed.

Judgment affirmed.

■ Newman, Jones, Matthias and Johnson, JJ., concur.
Nichols, C. J., Wanamaker and Donahue, JJ., dissent.